 1   HEATHER E. WILLIAMS, CA Bar #122664
     Federal Defender
 2   REED GRANTHAM, CA Bar #294171
     Assistant Federal Defender
 3   Office of the Federal Defender
     2300 Tulare Street, Suite 330
 4   Fresno, CA 93721-2226
     Telephone: (559) 487-5561
 5   Fax: (559) 487-5950
 6   Attorneys for Defendant
     MICHAEL EVANS
 7
 8                            IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                     Case No. 1:17-po-00327-SAB
12                     Plaintiff,                  STIPULATION TO CONTINUE STATUS
                                                   CONFERENCE; ORDER
13   vs.
                                                   Date: June 27, 2019
14   MICHAEL EVANS,                                Time: 10:00 a.m.
                                                   Judge: Hon. Stanley A. Boone
15                    Defendant.
16
17
18          IT IS HEREBY STIPULATED, by and between the parties, through their respective
19   counsel, Assistant United States Attorney Michael Tierney, counsel for plaintiff, and Assistant
20   Federal Defender Reed Grantham, counsel for defendant Michael Evans, that the status conference
21   hearing currently scheduled for May 16, 2019, at 10:00 a.m. be continued to June 27, 2019, at
22   10:00 a.m.
23          A status conference was held in this matter on April 11, 2019. At the time, defense counsel
24   had only recently been assigned to the matter. A further status conference hearing was set for May
25   16, 2019. The defense is requesting this continuance because the defense requires additional time
26   to conduct further investigation and to gather information relevant for plea negotiation purposes.
27   The requested continuance is made at the request of the parties, is for the parties’ convenience,
28   and is made with the intention of conserving time and resources for both the parties and the Court.
 1   The requested date is a mutually agreeable date for both parties.
 2
 3                                                Respectfully submitted,
 4                                                McGREGOR W. SCOTT
                                                  United States Attorney
 5
 6   Date: May 8, 2019                            /s/ Michael Tierney
                                                  MICHAEL TIERNEY
 7                                                Assistant United States Attorney
                                                  Attorney for Plaintiff
 8
 9                                                HEATHER E. WILLIAMS
                                                  Federal Defender
10
11   Date: May 8, 2019                            /s/ Reed Grantham
                                                  REED GRANTHAM
12                                                Assistant Federal Defender
                                                  Attorney for Defendant
13                                                MICHAEL EVANS
14
15
16
17                                              ORDER
18            GOOD CAUSE APPEARING, IT IS HEREBY ORDERED that the status conference
19   hearing set for Thursday, May 16, 2019 at 10:00 a.m. be continued to Thursday, June 27, 2019, at
20   10:00 a.m.
21
22   IT IS SO ORDERED.
23   Dated:     May 9, 2019
24                                                     UNITED STATES MAGISTRATE JUDGE

25
26
27

28
